United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1301
Issued: October 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2015 appellant, through counsel, filed a timely appeal from a March 25,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right knee condition
causally related to a September 18, 2012 employment incident, as alleged.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 50-year-old automotive lead
technician, filed a traumatic injury claim (Form CA-1) alleging that he injured his right knee on
1

5 U.S.C. § 8101 et seq.

2

Docket No. 14-0306 (issued July 25, 2014).

September 18, 2012 as a result of stepping out of a vehicle while in the performance of duty. He
stated that his foot slipped off the front rail of the lift and he twisted his right knee. In a decision
dated July 25, 2014, the Board affirmed OWCP’s August 12, 2013 decision, finding that
appellant did not meet his burden of proof to establish a right knee condition causally related to
the September 18, 2012 employment incident, as alleged. The facts of the case, as set forth in
the prior decision, are incorporated herein by reference.
On October 31, 2014 appellant, through counsel, requested reconsideration with OWCP
following the Board’s July 25, 2014 decision. He submitted a magnetic resonance imaging
(MRI) scan of the right knee dated March 30, 2010 and resubmitted an MRI scan dated
November 23, 2012.
In an August 11, 2014 report, Dr. Daniel Zelazny, a Board-certified orthopedic surgeon
and appellant’s attending physician, diagnosed right knee pain and symptomatic pes bursitis. He
noted that appellant had a long-standing history of right knee issues and “had been managed in
the past for a prior right knee injury in March 2010.” Dr. Zelazny indicated that appellant had
managed well without any further orthopedic intervention until he sustained a right knee injury at
work on September 18, 2012. He found that a direct comparison of two MRI scan reports
revealed obvious differences as a result of appellant’s work-related injury on
September 18, 2012. Dr. Zelazny opined that the sprain/partial tear of the anterior cruciate
ligament (ACL), grade III sprain of the lateral collateral ligament (LCL), and lateral meniscal
tear were not present on the initial MRI scan of 2010.
In an August 15, 2014 statement, the employing establishment indicated that on
September 18, 2012 while working on a postal vehicle in bay #8, appellant was stepping out of
the vehicle onto the front fork of the lift when his foot slipped off and he twisted his right knee.
Appellant was sent to the White Plains emergency room for medical attention. The next three
days he used personal time off due to soreness. Appellant returned to work from September 24
to October 24, 2012 and then stopped working from October 25, 2012 to January 5, 2014.
By decision dated November 13, 2014, OWCP denied appellant’s request for
reconsideration of the merits finding that he did not submit pertinent new and relevant evidence
and did not show that it erroneously applied or interpreted a point of law not previously
considered by OWCP.
On January 9, 2015 appellant, through counsel, requested reconsideration and submitted a
December 15, 2014 report from Dr. Zelazny who diagnosed meniscal tears, ligament
sprain/partial tears, and degenerative changes in the right knee. He reported injuring his right
knee on September 18, 2012 when he was standing on the top front rail of a truck when his foot
slipped and he fell approximately 1.5 to 2 feet, landing awkwardly and his right knee buckled
and cracked. Dr. Zelazny’s physical examination findings included pain with joint line
palpation, provocative meniscal maneuvers, and compression. He reiterated his opinion that
appellant’s right knee condition was causally related to the September 18, 2012 employment
incident.
By decision dated March 25, 2015, OWCP denied modification of its prior decision on
the basis that the medical evidence submitted was insufficient to establish a causal relationship
between appellant’s right knee condition and the September 18, 2012 employment incident. It
2

authorized payment for appellant’s medical treatment for the requisite 60 days from the issuance
of the Form CA-16 on September 20, 2012.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to a September 18, 2012 employment incident, as alleged.
OWCP has accepted that the employment incident of September 18, 2012 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s right knee condition
3

OWCP noted that, therefore, medical treatment was not authorized after November 20, 2012.

4

5 U.S.C. § 8101 et seq.

5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
7

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

resulted from the September 18, 2012 employment incident. The Board finds that appellant did
not meet his burden of proof to establish a causal relationship between the condition for which
compensation is claimed and the employment incident.
In his reports, Dr. Zelazny diagnosed symptomatic pes bursitis, meniscal tears, ligament
sprain/partial tears, and degenerative changes in the right knee. On December 15, 2014 his
physical examination findings included pain with joint line palpation, provocative meniscal
maneuvers, and compression. Dr. Zelazny noted that appellant had a long medical history of
right knee problems and “had been managed in the past for a prior right knee injury in
March 2010.” He indicated that appellant had managed well without any further orthopedic
intervention until he sustained a right knee injury at work on September 18, 2012.
Appellant reported injuring his right knee on September 18, 2012 when he was standing
on the top front rail of a truck. His foot slipped and he fell about 1.5 to 2 feet. Appellant landed
awkwardly and stated his right knee buckled and cracked. Dr. Zelazny found that a direct
comparison of two MRI scan reports revealed obvious differences because of appellant’s workrelated injury. He opined that the sprain/partial tear of the ACL, grade III sprain of the LCL, and
lateral meniscal tear were not present on an MRI scan performed in 2010. The Board notes that
Dr. Zelazny failed to provide a rationalized opinion explaining how stepping out of a vehicle at
work, caused or aggravated his right knee condition. Dr. Zelazny determined that appellant’s
condition occurred while he was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed conditions.9
Dr. Zelazny indicated that appellant had a long-standing history of right knee issues,
which included “a prior right knee injury in March 2010.” He compared two MRI scan reports
and found that the sprain/partial tear of the ACL, grade III sprain of the LCL, and lateral
meniscal tear were not present on the initial MRI scan of 2010. However, he did not provide a
full and accurate history of appellant’s past and current right knee condition and failed to discuss
how appellant’s history of right knee conditions, particularly the incident in March 2010,
contributed to appellant’s right knee injury on September 18, 2012. The Board has held that
medical opinions based on an inaccurate history have diminished probative value.10
In support of his claim, appellant submitted an August 15, 2014 statement from the
employing establishment and MRI scans of the right knee dated March 30, 2010 and
November 23, 2012. These documents do not constitute competent medical evidence as they do
not contain rationale by a physician relating appellant’s disability to his employment.11 As such,
the Board finds that appellant did not meet his burden of proof with these submissions.
9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value). See also Douglas M. McQuaid, 52 ECAB 382
(2001); N.H., Docket No. 13-849 (issued July 17, 2013).
11

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

4

As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a September 18, 2012 employment
incident, he has failed to meet his burden of proof to establish a claim for compensation.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to a September 18, 2012 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

